                      Case 20-01163-AJC   Doc 5     Filed 06/08/20   Page 1 of 4




                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION
                                    www.flsb.uscourts.gov


In re:                                                      Case No.: 18-15499-BKC-AJC

WORLD GLOBAL FINANCING, INC.,                               Chapter 7

         Debtor.
                                 /
ROSS. R. HARTOG, AS THE CHAPTER 7
TRUSTEE,

         Plaintiff,                                         Adv. Pro. No.: 20-01163

v.

WILADYS CASTILLO,

         Defendant.
                                              /

                        PLAINTIFF’S EX PARTE MOTION FOR AN ORDER
                       DIRECTING CLERK TO ISSUE AN ALIAS SUMMONS

          Plaintiff, Ross R. Hartog, the duly appointed chapter 7 Trustee (the “Plaintiff” or

 “Trustee”) by and through the undersigned counsel, pursuant to Fed.R.Bankr.P. 7004(e) and

 Local Rule 7004-2(B), requests that this Court enter an order, on an ex parte basis, directing

 the clerk to issue an alias summons for defendant Wiladys Castillo (the “Defendant”). In support

 of this motion (the “Motion”), Plaintiff states:

                                            Background

         1.       On May 4, 2020 the Plaintiff commenced this action by filing the Complaint

[ECF No. 1] against Wiladys Castillo.
                 Case 20-01163-AJC         Doc 5    Filed 06/08/20      Page 2 of 4


         2.     On May 5, 2020, the Clerk of the Court issued the Summons and Notice of

Pretrial/Trial in an Adversary Proceeding (the “Summons”) [ECF No. 2].

         3.     On May 5, 2020, the Court also entered the Order Setting Filing and Disclosure

Requirements for Pretrial and Trial (the “Pretrial Order”) [ECF No. 3].

         4.     Despite combing through the Debtor’s records, the Plaintiff was unable to locate

exact contact information for the Defendant. However, by comparing the Debtor’s records with

the public records, the Plaintiff believes that he may have located the Defendant.


                               Request for Issuance of Alias Summons

         5.     Fed.R. Bankr.P. 7004(e) requires a summons to be served “within 7days after

the summons is issued … [i]f a summons is not timely delivered or mailed, another summons

shall be issued and served.”

         6.     The Plaintiff requires an alias summons in order to serve the Complaint, Summons

and Pretrial Order on the Defendant.

         7.     Based on the foregoing, the Plaintiff requests the Court enter an order directing the

Clerk of the Bankruptcy Court to issue an alias summons for service upon the Defendant.

          WHEREFORE, the Plaintiff respectfully requests the Court enter an order, on an ex parte

 basis: (i) granting the Motion; (ii) directing the Clerk to issue an alias summons; and (iii) for

 such other and further relief as this Court deems just and proper.

Dated June 8, 2020.                       Respectfully submitted,
                                          MARKOWITZ RINGEL TRUSTY & HARTOG, P.A.
                                          Counsel for the Plaintiff
                                          9130 S. Dadeland Blvd., Suite 1800
                                          Miami, Florida 33156
                                          Tel: (305) 670-5000 /Fax: (305) 670-5011
                                          By: s/ Alan Rosenberg                  .
                                             ALAN R. ROSENBERG
                                             Fla. Bar No.: 92004
                                             arosenberg@mrthlaw.com


819952
                Case 20-01163-AJC            Doc 5   Filed 06/08/20   Page 3 of 4


                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the forgoing was served by electronic

mail via the Court’s CM/ECF to all counsel of record registered to receive electronic noticing in

this case and listed on the attached service list on June 8, 2020.


                                       By:     s/ Alan R. Rosenberg
                                               ALAN R. ROSENBERG
              Case 20-01163-AJC      Doc 5    Filed 06/08/20   Page 4 of 4


ELECTRONIC SERVICE LIST

The following is the list of parties who are currently on the list to receive email
notice/service for this case.

      Adrian C. Delancy adelancy@mrthlaw.com,
       ycandia@mrthlaw.com,gruiz@mrthlaw.com,ecfnotices@mrthlaw.com;mrthbk
       c@gmail.com
      Alan R Rosenberg arosenberg@mrthlaw.com,
       gruiz@mrthlaw.com,jgarey@mrthlaw.com,ycandia@mrthlaw.com,mrthbkc@g
       mail.com
